Citation Nr: 0105254	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-24 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder, currently rated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active duty from July 1967 to June 1970.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that established service connection for 
posttraumatic stress disorder (PTSD) and assigned a 30 
percent evaluation.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran has not requested a hearing.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial rating assigned by 
the RO.





REMAND

A July 1999 VA PTSD examination report mentions that the 
veteran had led a chaotic life style since his return from 
Vietnam and had been unemployed during the recent year and a 
half.  The examiner noted that the veteran was socially 
isolated with limited insight into his problem and stated 
that "he is not able to continue doing physical labor that 
he was used to when he was younger."  Thus, the evidence 
suggests that the veteran's PTSD might be more severe than 
currently rated; however, before such a determination can be 
made, more information is needed.  

The medical evidence does not address whether the veteran's 
PTSD is so severe that it would prevent securing or following 
a substantially gainful employment, although an examiner did 
assign a Global Assessment of Functioning score of 50 in July 
1999.  The duty to assist in this case requires obtaining a 
medical opinion as to whether the veteran is unable to work 
due to his service-connected PTSD.  See Colayang v. West, 
12 Vet. App. at 538; Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

The claims file does not mention whether the veteran has 
received Social Security Administration (SSA) benefits but if 
so, any such records should be obtained. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 

proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records that are not associated 
with the claims files.  If such records 
are identified but not obtained, the RO 
should clearly document the reasons in 
the claims file.

2.  The RO should ascertain whether the 
veteran has applied for SSA benefits and 
if indicated obtain any relevant SSA 
decision and medical records upon which 
such decision is based. 

3.  The RO should ask the veteran for 
documentary evidence, if any, of the 
adverse impact that his service-connected 
PTSD has had on his employment.

4.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the file 
should be returned to the examiner who 
performed the July 1999 VA PTSD 
examination.  If that examiner is not 
available, a suitable substitute may be 
used.  The claims file and a copy of this 
remand must be made available to the 
examiner for review.  

5.  The examiner should review the claims 
file and note that review in the 
examination report.  The examiner should 
provide an opinion as to the impact that 
the 

veteran's PTSD has on his ability to 
secure or follow a substantially gainful 
occupation.  If the examiner is unable to 
provide the requested information, he or 
she should clearly so state.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report.  The veteran may be reexamined 
for this purpose if necessary.  

6.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

7.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should 
review the issue of an increased rating 
for PTSD.  This review should consider 
all relevant evidence and should consider 
the provisions of 38 C.F.R. §§ 3.321(b), 
4.16, and 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

8.  The RO must also ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For 

further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letters 
00-87 (November 17, 2000), 00-92 (December 
13, 2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

9.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


